Paul Ward, Associate Justice, (Concuning). My only reason, for concurring in this opinion is to attempt to dispel some of the confusion which apparently exists in the minds of many county clerks over the state as to what their obligation is to publish a list of the claims which have been allowed against the county. The Legislature, as well as the majority opinion and other opinions of this Court, makes it mandatory upon the clerk ‘ ‘ to publish in a newspaper a list of all claims ...” In instances where no appropriation has been made to pay for this publication the county clerk must make up his mind what to do. He has no newspaper himself, so how is he to follow the mandate to publish the list? It is my thought that it would be helpful for the county clerks to know that it is not their duty personally to publish the list, but they do have the power to make a contract for the publication of the list, and it is up to the publisher to collect his money. In the Nevada County case (cited in the majority opinion) on page 505 of the Arkansas Reports the Court said: “The Legislature made it mandatory upon the county clerk to publish in a newspaper a list of all claims allowed against the county, etc. This necessarily gave the county clerk the power to make a contract for such publication. ’ ’ The clerk has the power to make such contract even though no appropriation has been made for that purpose, and it is therefore his duty to conscientiously attempt to do so. When he has done this, he has, in my opinion, discharged the duty imposed on him by statute and our decisions.